Citation Nr: 1224520	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-47 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

3.  Entitlement to a total rating due to individual unemployability (TDIU) caused by a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.  He had service in the Republic of Vietnam from April 1969 to April 1970, where his primary duties were as an engineer equipment maintenance man and as a welder.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

After reviewing the evidence, the Board finds that additional development is warranted with respect to the issue of entitlement to an increased initial rating for the Veteran's service-connected major depressive disorder.  The Board also finds that there is a potential issue of entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disability.  Accordingly, that issue and potential issue are addressed in the REMAND portion of the decision below.  They are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The presence of PTSD has not been established.


CONCLUSION OF LAW

The claimed PTSD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011.)



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from May 2004 through November 2009; and a statement from the Veteran's wife, received for the record in March 2010.  

In September 2008 and April 2009, VA examined the Veteran to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of the issue of entitlement to service connection for PTSD.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the claim of entitlement to service connection for PTSD.  .

The Factual Background

During his June 1968 service enlistment examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

The Veteran's service treatment records are negative for any complaint or clinical findings of a psychiatric disorder of any kind.

During his May 1971 service separation examination, the Veteran responded in the affirmative, when asked if he then had, or had ever had, depression or excessive worry or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  
In May 2004, the Veteran began to receive treatment from the VA Psychiatric Service.  In October 2006, following a psychodiagnostic interview, the diagnoses included PTSD.  However, the following month, the VA psychiatric team found that the Veteran symptoms were more likely explained by depression related to his military service.  It was noted that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Thereafter, the Veteran was followed by the VA Psychiatric Service, primarily for major depressive disorder.  

In September 2008 and April 2009, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  Following those examinations, the relevant diagnosis was major depressive disorder.  The examiners related that disorder to his experiences in service.  The examiners concurred with the November 2006 team from the VA Psychiatry Service that the Veteran did not have a diagnosis of PTSD.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  

For PTSD in particular, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).  

Recently, the United States Court of Veterans Appeals held that although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has PTSD, primarily as a result of his experiences during his service in the Republic of Vietnam.  He states that when he performed duties as a welder, the light from his welding torch would provide an aiming point for enemy fire.  He wonders how many people were killed as a result.  He also notes that he sustained corneal burns from his welding torch in Vietnam and that he experienced several days of blindness.  He states that his temporary inability to see in a war zone added to his stress.  In addition to the foregoing, the Veteran noted that he saw a helicopter crash and that he participated in the rescue and recovery operations of those killed and wounded.  He states that as a result of his multiple stressors, he now has multiple symptoms of PTSD, including intrusive thoughts of those stressors, sleep difficulty, anxiety, impaired concentration, suicidal ideation, and a lack of motivation.  Therefore, he maintains that service connection for PTSD is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran and his wife are competent to report his experiences in and/or after service.  For example, he is competent to report feelings of stress in service, and they are both competent to report continuing feelings of stress after service, as well as post-service difficulty such as sleep impairment or a lack of motivation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay persons, however, neither the Veteran nor his wife are qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, neither of their opinions is dispositive with respect to a finding of service connection for PTSD.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the record discloses that service connection is currently in effect for the Veteran's major depressive disorder.  That disorder has been related to his experiences in service.  Despite those experiences, however, he does not have an established diagnosis of PTSD.  Not only has that diagnosis been rejected by the VA psychiatric team treating him for major depressive disorder, it has been rejected by two subsequent VA psychiatric examiners.  Indeed, there is no competent, objective evidence on file to substantiate the Veteran's contentions that he has PTSD.  

Absent an established diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for PTSD is not warranted, and, to that extent, the appeal is denied.  

In arriving at this decision, the Board does not reach any conclusion with respect to the question of whether any of the Veteran's claimed stressors actually occurred.  Such an inquiry would be superfluous in the absence of an established diagnosis of PTSD.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim of service connection for PTSD. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 
ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also seeks entitlement to an initial rating in excess of 50 percent for his service-connected major depressive disorder.  He contends that such disorder has recently gotten worse, and an October 2009 statement from his treating VA social worker tends to support his contentions.  In light of that evidence, and inasmuch as the Veteran was last examined by VA more than three years ago, an additional examination is warranted to determine the extent of impairment attributable to his major depressive disorder.  

Finally, the Board notes that the evidence of record, such as the aforementioned statement from the Veteran's treating VA social worker, a statement received from the Veteran in March 2010, and November 2010 statement from the Veteran's representative, suggest that the Veteran is unemployable due to his service-connected major depressive disorder.  Therefore, they maintain that a TDIU is warranted.  

Claims for higher evaluations are considered to include a claim for a TDIU, when, as here, the Veteran claims he is unable to work due to a service connected disability.   Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  However, the TDIU claim has not yet been adjudicated by the RO.  

Although the schedular rating for the Veteran's service-connected major depressive disorder is less than total, a total rating may be assigned for a single service-connected disability, provided that it is rated at 60 percent or more disabling.  In addition, the Veteran must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extra-schedular basis for veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).  Such cases are referred to the Director of the VA Compensation and Pension service with a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In light of the foregoing discussion, the Board finds that additional development of the record is warranted, prior to further appellate consideration.  Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  When the actions in part 1 have been completed, adjudicate the inferred issue of entitlement to a TDIU.  If the decision is adverse to the Veteran, inform him of his appellate rights.  If the Veteran perfects an appeal with respect to that decision, return that issue to the Board for appellate action.  

3.  Schedule the Veteran for a psychiatric examination to determine the extent of impairment attributable to his service-connected major depressive disorder.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
The examiner must identify the manifestations associated with the Veteran's major depressive disorder and distinguish them from the manifestations of any other psychiatric disorder found to be present. 

The examiner must also render an opinion as to the extent of the impairment attributable to the Veteran's major depressive disorder, as well as its effects on the Veteran's ordinary activities.  Such activities should include, but are not limited to, his ability to perform work and his activities of daily living.  For example, the examiner should consider the following:

a)  whether there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; or,

b)  whether there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships; or, 

c)  whether there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of the Veteran hurting himself or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

In particular, the examiner should render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that Veteran is unemployable due to his service-connected major depressive disorder.  

For any opinion, the examiner must report how and why he or she reached the conclusions they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the examination, the notice informing him of the date, time, and place of the examination must be associated with the claims file.  It should be noted in writing whether any notice that was sent was returned as undeliverable.

4.  When the actions in part 4 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased initial rating in excess of 50 percent for major depressive disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the issue of entitlement to an increased initial rating in excess of 50 percent for major depressive disorder should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


